DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claim 1 is objected to because of the following informalities:
Claim 1 which states “a forth end” in line 20, should correctly be ---a fourth end---. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 which states “the control circuit further includes a fourth resistor connected between the center terminal of the FET and a connection node between the third resistor and the variable current source” it is not clear since the fourth resistor does not appear connect between the center terminal of the FET and a connection node between the third resistor and the variable current source. As can be seen from Fig. 3 of the application which shows Rcnt (e.g. fourth resistor) having one terminal being connected to a connection node between Rg and Scnt. Further clarification is needed.
Claim 5 is rejected due to its dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 6-7 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sowlati (US 7084704 B2).
Regarding claim 1, Sowlati (Fig. 8B, see Col. 12, lines 42-55, FET transistors can be use, hereinafter, FET) discloses a differential amplifier circuit comprising: a first transistor (704) having a first control terminal (gate), a first inflow terminal (source), and a first outflow terminal (drain), the first control terminal receiving an input signal (see input signal 648), the first inflow terminal outputting a first output signal; a second transistor (706) having a second control terminal (gate), a second inflow terminal (source), and a second outflow terminal (drain), the second control terminal receiving a reference signal (intended use), the second inflow terminal outputting a second output signal; a field effect transistor (FET transistor nears transistor 704 and 706 and  being connected to sources terminals of transistors 704 and 706) having a center terminal (see terminal being connected to VC1), a first terminal (a terminal near transistor 706), and a second terminal (a terminal near transistor 704), the second terminal being electrically connected to the first outflow terminal, the first terminal being electrically connected to the second outflow terminal; a first current source (transistor 815) electrically connected to the first outflow terminal; a second current source (transistor 817) electrically connected to the second outflow terminal; and a control circuit (see circuit 833 and un-labelled resistors in series being connected to Vc1) including: a first resistor (a resistor is near transistor 815) having a first end and a second end, the first end being electrically connected to the second terminal of the FET; a second resistor (bottom, a resistor is near to transistor  817), having a third end and a fourth end, the third end being electrically connected to the first terminal of the FET; a center node 
Regarding claim 6, wherein the first current source  (transistor 815) supplies a first current, the second current source (transistor 817) supplies a second current, and the first current can be set to a current value equal to a current value of the second current.
Regarding claim 7, wherein the first transistor can be formed to have electrical characteristics equal to electrical characteristics of the second transistor (as can be seen from Fig. 8B, type of transistors 704 and 706 appear are same type transistors and they would have same characteristic).

Allowable Subject Matter

Claims 2-3 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 calls for wherein the variable current source includes: a first FET having a gate receiving a static voltage signal, a drain, and a source; a second FET having a gate receiving the gain control signal, a drain, and a source; another current source electrically connected to the source of the first FET and the source of the second FET; a third FET having a gate, a drain, and a source, the gate of the third FET being electrically connected to the drain of the third FET, the drain of the third FET being electrically connected to the drain of the first FET; a fourth FET having a gate, a drain, a source, the gate of the fourth FET being electrically connected to the drain of the fourth FET, the drain of the fourth FET being electrically connected to the drain of the second FET; and a fifth FET having a gate, a drain, and a source, the gate of the fifth FET being electrically connected to the gate of the third FET, the source of the fifth FET being electrically connected to the source of the third FET and the source of the fourth FET, the drain of the fifth FET outputting the control current.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843